NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JAN 31 2011

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

JUAN JOSE DELGADO-MEDINA,                        No. 06-73419

              Petitioner,                        Agency No. A092-260-247

  v.
                                                 ORDER*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted January 25, 2011**
                               Pasadena, California

Before: KLEINFELD, LUCERO,*** and GRABER, Circuit Judges.


       Respondent's Unopposed Motion to Remand the case to the Board of

Immigration Appeals (“BIA”) is GRANTED.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable Carlos F. Lucero, Circuit Judge for the Tenth Circuit,
sitting by designation.
       The BIA shall reconsider its June 8, 2006 decision in light of Sinotes-Cruz v.

Gonzales, 468 F.3d 1190 (9th Cir. 2006). The BIA may direct the parties to file

additional briefs, and the parties may seek leave of the BIA to file such additional

briefs as they deem appropriate.



       Petitioner’s removal is stayed pending a decision in this matter by the BIA.

Parties will bear their own costs, expenses, and attorneys’ fees.



       A certified copy of this order sent to the BIA shall constitute the mandate of

this court.



       REMANDED.




                                          2